Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/4/20.  Claim(s) 4, 7, and 8 are cancelled.  Claim(s) 1-3, 5, 6, and 9-11 are pending. Claim(s) 10 is withdrawn.  Claim(s) 1-3, 5, 6, 9, and 11 are examined herein. 
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
The terminal disclaimer filed on 11/4/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/343,464 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An updated search has been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wills (US 2009/0081314 A1).
Wills discloses the treatment of an obese patient with midodrine (see, for example, [0101]).  Thus, Wills discloses the administration of the claimed active agent to the claimed patient population of a patient with the metabolic disease of obesity.
With respect to the limitations drawn to the resultant effects of the treatment of the claimed group with the claimed patient population (e.g. “induces an exercise like effect in the subject”, “induces an activation of AMPK”, “induces an expression of PPAR-δ or PGC-1α”, “requires an activation of AMPK”, “induces the exercise-like effect in organs comprising skeletal muscle, cardiac muscle, liver, and pancreas”, “wherein the activation of AMPK comprises an expression of phosphorylated AMPK”, and “wherein the exercise-like effect comprises an effect selected from the group consisting of: a physiological effect exerted during exercise comprising improvement in cardiac function or increase in contractile force; increase in insulin sensitivity and oxidative phosphorylation of muscles; decrease in cholesterol; decrease in fat accumulation and body weight; and decrease in blood inflammation”), these are considered to be resultant 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Thus, the prior art disclosure of the administration of the claimed composition to the claimed patient population properly anticipates the instant claims.

Conclusion
Claim(s) 4, 7, and 8 are cancelled.  Claim(s) 10 is withdrawn.  Claim(s) 1-3, 5, 6, 9, and 11 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627